DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1: Change from “parameter of every coupling devices has been obtained:” to “parameter of every coupling device has been obtained[[:]];” (page 42).
Claim 8: Change from “absolutely calibrating the at least one determinable parameter of the at least one device” to “absolute calibrating the at least one determinable parameter of the at least one device” (page 46).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the devices" in page 42.  It is unclear as to which devices are being referred to:
Claim 1: “1. A method for reducing errors in a processor system comprising a first processor and a second processor, the second processor comprising a plurality of devices, at least one device in the plurality of devices communicatively coupled to at least one other device via a coupling device, each coupling device having at least one determinable parameter, and a programming interface communicatively coupled to the plurality of devices, the method comprising: iteratively repeating until a respective first and second value of the least one determinable parameter of every coupling devices has been obtained:…”

Claim 2 recites the limitation "the devices" in page 43.  It is unclear as to which devices are being referred to:
Claim 1: “1. A method for reducing errors in a processor system comprising a first processor and a second processor, the second devices, at least one device in the plurality of devices communicatively coupled to at least one other device via a coupling device, each coupling device having at least one determinable parameter, and a programming interface communicatively coupled to the plurality of devices, the method comprising: iteratively repeating until a respective first and second value of the least one determinable parameter of every coupling devices has been obtained:…”

Claim 3 recites the limitation "the qubits" in page 43.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the first value" in page 43.  It is unclear as to which first value is being referred to:
Claim 4: “…reading out a first value of a determinable parameter of the first device, wherein the first value depends on the calibration signal applied to the first device;…”
Claim 4: “…reading out a first value of the determinable parameter of the second device, wherein the first value depends on the calibration signal applied to the second device;…”

Claim 4 recites the limitation "the second value" in page 43.  It is unclear as to which first value is being referred to:
Claim 4: “…reading out a second value of the determinable parameter of the first device, wherein the second value depends on the calibration signal applied to the second device;…”
Claim 4: “…reading out a second value of the determinable parameter of the second device, wherein the second value depends on the calibration signal applied to the first device;…”

Claim 4 recites the limitation "the first and the second values" in pages 43 and 44.  It is unclear as to which first value is being referred to:
Claim 4: “…reading out a first value of a determinable parameter of the first device, wherein the first value depends on the calibration signal applied to the first device;…”
Claim 4: “…reading out a first value of the determinable parameter of the second device, wherein the first value depends on the calibration signal applied to the second device;…”
Claim 4: “…reading out a second value of the determinable parameter of the first device, wherein the second value depends on the calibration signal applied to the second device;…”
Claim 4: “…reading out a second value of the determinable parameter of the second device, wherein the second value depends on the calibration signal applied to the first device;…”

4 recites the limitation "the respective first measures" in page 44.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the first value" in page 44.  It is unclear as to which first value is being referred to:
Claim 4: “…reading out a first value of a determinable parameter of the first device, wherein the first value depends on the calibration signal applied to the first device;…”
Claim 4: “…reading out a first value of the determinable parameter of the second device, wherein the first value depends on the calibration signal applied to the second device;…”

Claim 5 recites the limitation "the second value" in page 44.  It is unclear as to which first value is being referred to:
Claim 4: “…reading out a second value of the determinable parameter of the first device, wherein the second value depends on the calibration signal applied to the second device;…”
Claim 4: “…reading out a second value of the determinable parameter of the second device, wherein the second value depends on the calibration signal applied to the first device;…”

Claim 5 recites the limitation "the first and the second values" in page 44.  It is unclear as to which first value is being referred to:
Claim 4: “…reading out a first value of a determinable parameter of the first device, wherein the first value depends on the calibration signal applied to the first device;…”
Claim 4: “…reading out a first value of the determinable parameter of the second device, wherein the first value depends on the calibration signal applied to the second device;…”
Claim 4: “…reading out a second value of the determinable parameter of the first device, wherein the second value depends on the calibration signal applied to the second device;…”
Claim 4: “…reading out a second value of the determinable parameter of the second device, wherein the second value depends on the calibration signal applied to the first device;…”

	Because Claims 6 and 7 depend upon Claim 4, Claims 6 and 7 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 8 recites the limitation "the at least one device" in page 46.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the at least one qubit" in page 46.  There is insufficient antecedent basis for this limitation in the claim.

9 recites the limitation "the plurality of qubits" in page 46.  There is insufficient antecedent basis for this limitation in the claim.

	Because Claims 10 and 13 depend upon Claim 8, Claims 10 and 13 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 11 recites the limitation "the body" in page 47.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the tunnel barrier" in page 47.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the oscillation frequency" in page 47.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the state" in page 47.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
s 1, 4, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2, 3, 5-7, and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 4, and 8 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…applying a calibration signal to the ith device via the first processor; obtaining a respective value of the at least one determinable parameter of every coupling device communicatively coupled to the ith device; and using the first and second value of the at least one determinable parameter to determine if any of the devices are outlier devices via the first processor.”
Claim 4: “…calculating a first measure from the first and the second values of the determinable parameter of the first device; calculating a 
Claim 8: “…absolutely calibrating the at least one determinable parameter of the at least one device in the plurality of devices using a first calibration standard via the first processor; and cross-checking the absolute calibration of the at least one determinable parameter using a second calibration standard via the first processor.”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Lampert et al. (U.S. Patent Application Publication No. US 2019/0392352 A1), hereinafter “Lampert”
	Lampert: Fig. 16 and Lampert: ¶ 0096 teach computing one or more parameters that are associated with the state of one or more qubits of a quantum dot qubit device.  Further, Lampert: ¶ 0099 teaches evaluating a deviation of the measured state when compared to a desired qubit(s) state(s).  Further, Lampert: ¶ 0100 teaches that if there is a deviation, then an iteration is performed of the process by which a proper qubit(s) state(s) can eventually be determined.
ith device via the first processor, obtaining a respective value of the at least one determinable parameter of every coupling device communicatively coupled to the ith device, and using the first and second value of the at least one determinable parameter to determine if any of the devices are outlier devices via the first processor.  Further Lampert does not teach calculating a first measure from the first and the second values of the determinable parameter of the first device, calculating a respective first measure from the first and the second values of the determinable parameter of the second device, and programming the first and the second device via the programming interface using the respective first measures of the determinable parameter of the first and second device.  Further, Lampert does not teach absolutely calibrating the at least one determinable parameter of the at least one device in the plurality of devices using a first calibration standard via the first processor, and cross-checking the absolute calibration of the at least one determinable parameter using a second calibration standard via the first processor.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lampert
Tezak et al. (U.S. Patent No. US 10,872,021 B1); teaching that quantum computing system performance is tested.  Systems and methods for 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114